DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-7, 9, 11-16, and 18-24 have been considered but are moot in view of the new ground(s) of rejection set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2, 4-5, 7, 9, 11-13, 15-16, 18-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US (2016/0056927) in view of Rhee US (2003/0099221).

Regarding Claim 1, Liu discloses a packet retransmission method, comprising: obtaining, by a processor (see Fig. 9 i.e., Access Point (AP) 910 includes a processor & Fig. 13B which may be an access point includes Processor 118 & Para’s [0073] & [0148] i.e., Also, embodiments contemplate that base stations 114a and 114b may represent, such as but not limited to…an access point…may include some or all of the elements depicted in Fig. 13B and described herein), a quantity of times for instructing a wireless local area network (WLAN) chip (see Fig. 13B i.e., Transceiver 120 may be a WLAN chip & Para’s [0027-0028] i.e., A WLAN in infrastructure basic service set (IBSS) mode may have an access point (AP) 170 for the basic service set (BSS) and one or more stations (STAs) 190 associated with the AP as depicted by example in Fig. 1, [0034] i.e., AP performs communications over WLAN links including selective retransmission in Fig. 2, [0073] i.e., The device 910 on the wireless link may be an AP which performs retransmission of a lost packet, [0144] i.e., The base station 114b in Fig. 13A may be an access point. In one embodiment, the base station 114b and the WTRUS 102c, 102d may implement a radio technology such as IEEE 802.11 to establish a wireless local area network (WLAN) [0148] i.e., access point (AP) may include all of the elements depicted in Fig. 13B & [0149] i.e., it will be appreciated that the processor 118 and the transceiver 120 may be integrated together in an electronic package or chip (i.e., “WLAN chip”)) to send a packet using a type field of the packet (see Para’s [0052-0053] i.e., The MAC layer 720 may locate the payload of the MPDU that has been lost, [0054] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet, [0057] i.e., resend the lost RTP packet & [0059] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet) during failure of the WLAN to send the packet, (see Para’s [0008] i.e., A device may retransmit, at the MAC layer, a packet that has failed transmission, [0039] i.e., On the transmitting station side, if no ACK is received for a transmitted data frame, for example, due to transmission error or collision (i.e., “failure of the WLAN to send the packet”), the 802.11 MAC may retransmit the data frame (e.g., until an ACK is received, a predetermined time period expires or a maximum number of transmission attempts may be reached (i.e., the AP will obtain a quantity of times for retransmitting the packet according to the retry limit)…The transmission of the MAC packet may be determined to have failed when an ACK message has not been received after a predetermined number of retransmission attempts (i.e., the AP will obtain a quantity of times for retransmitting the packet according to the retry limit). The predetermined number of retransmission attempts may be configurable in the 802.11 MAC and may be, for example, set to 7 for the non-HCF case or 4 for the HCF case. Retransmission may be employed by 802.11 to deal with transmission errors in each transmission attempt, [0073] i.e., The device 910 on the wireless link (e.g., an AP or an eNodeB) may retransmit the lost packet at the MAC layer 960. The device 910 may retransmit the lost packet after a retry limit (e.g., 7 retries in IEEE 802.11) is reached (i.e., the AP will obtain a quantity of times for retransmitting the packet according to the retry limit), [0074] i.e., The device 1010 may perform MAC layer retransmission after reaching the maximum retransmission limit locally (i.e., the AP will obtain a quantity of times for retransmitting the packet according to the retry limit)). 

Wherein the type field indicates a packet type of the packet, (see Para [0054] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet (i.e., “packet type”), [0057] i.e., resend the lost RTP packet & [0059] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet (i.e., “packet type”))

and wherein the packet type comprises a protocol type of the packet (see Para [0054] i.e., The MAC layer 720 may look at the protocol field of a packet header. The protocol field may indicate UDP (i.e., “protocol type”) & [0059])

that is selected from at least two different protocols, (see Para’s [0054] i.e., protocol field of packet indicates UDP (i.e., “different protocol”), [0059] i.e., UDP, [0068] i.e., A MAC layer may handle packet loss of TCP (i.e., “different protocol”) packets…The MAC layer may identify an MPDU that carries IP/TCP payload (e.g., by deep packet inspection) (i.e., “different protocol”)  & [0074] i.e., The MAC layer of the device 1010 may handle TCP (i.e., “different protocol”) packet losses).

and reinstructing, by the processor (see Fig. 9 i.e., Access Point (AP) 910 includes a processor & Fig. 13B i.e., Processor 118 will reinstruct transceiver chip 120 to perform the retransmission & Para’s [0073] i.e., The device 910 on the wireless link (e.g., an AP or an eNodeB) may retransmit the lost packet after a retry limit is reached & [0149] i.e., The processor 118 may perform signal coding, data processing, power control, input/output processing, and/or any other functionality that enables the WTRU 102 to operate in a wireless environment…The processor 118 may be coupled to the transceiver 120, & [0152] i.e., The transceiver 120 may be configured to modulate the signals that are to be transmitted) the WLAN chip (see Fig. 13B i.e., transceiver 120) to send the packet when the quantity of times is less than a first limit quantity of times, (see Para’s [0039] i.e., On the transmitting station side, if no ACK is received for a transmitted data frame, for example, due to transmission error or collision (i.e., “failure of the WLAN to send the packet”), the 802.11 MAC may retransmit the data frame (e.g., until an ACK is received, a predetermined time period expires or a maximum number of transmission attempts may be reached (i.e., “quantity of times is less than a first limit quantity of times”).…The transmission of the MAC packet may be determined to have failed when an ACK message has not been received after a predetermined number of retransmission attempts (i.e., “quantity of times is less than a first limit quantity of times”). The predetermined number of retransmission attempts may be configurable in the 802.11 MAC and may be, for example, set to 7 for the non-HCF case or 4 for the HCF case. Retransmission may be employed by 802.11 to deal with transmission errors in each transmission attempt, & [0073] i.e., The device 910 on the wireless link (e.g., an AP or an eNodeB) may retransmit the lost packet at the MAC layer 960. The device 910 may retransmit the lost packet after a retry limit (e.g., 7 retries in IEEE 802.11) is reached (i.e., “quantity of times is less than a first limit quantity of times”) & [0074] i.e., The device 1010 may perform MAC layer retransmission after reaching the maximum retransmission limit locally (i.e., “quantity of times is less than a first limit quantity of times”)) 

of a first type field (see Para [0054] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet (i.e., “packet type”), [0057] i.e., resend the lost RTP packet & [0059] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet (i.e., “packet type”)) for a first packet type of the packet (see Para’s [0005] i.e., video packet associated with the failed transmission of the MAC packet, [0039], [0042-0044] i.e., identifying video packets, [0073-0074], & [0077] i.e., Packet retry limit (i.e., includes a “first packet type”) may be determined based on video gaming traffic differentiation. Video gaming traffic (i.e., includes packets) may be differentiated based on a priority assigned to various traffic data (i.e., “packet type”). The video gaming traffic (i.e., includes packets) may include one or more of the following video, audio, instructions, or commands (i.e., “packet type”)…Video gaming traffic (i.e., includes packets) may be prioritized based on assigned priorities in accessing the channel. For example, instructions and commands may be prioritized over audio and video (e.g., in 802.11). A higher priority traffic class (i.e., “packet type”) may use a larger predetermined (e.g., maximum) retry limit).

wherein one of a plurality of packet types comprises the first packet type, (see Para’s [0005] i.e., video packet (i.e., “first packet type”) associated with the failed transmission of the MAC packet, [0039], [0042-0044] i.e., identifying video packets, [0073-0074], & [0077] i.e., Packet retry limit may be determined based on video gaming traffic differentiation (i.e., includes “plurality of packet types”). Video gaming traffic (i.e., includes packets) may be differentiated based on a priority assigned to various traffic data (i.e., includes “plurality of packet types”). The video gaming traffic (i.e., includes packets) may include one or more of the following video, audio, instructions, or commands (i.e., “plurality of packet types”) …Video gaming traffic (i.e., includes packets) may be prioritized based on assigned priorities in accessing the channel. For example, instructions and commands may be prioritized over audio and video (e.g., in 802.11) (i.e., “plurality of packet types”). A higher priority traffic class may use a larger predetermined (e.g., maximum) retry limit).

and wherein each limit quantity of times for at least two of the packet types is different from each other, (see Para [0077] i.e., Packet retry limit may be determined based on video gaming traffic differentiation (i.e., packet retry limit includes “limit quantity of times for at least two packet types”). Video gaming traffic (i.e., includes packet) may be differentiated based on a priority assigned to various traffic data (i.e., “packet types”). The video gaming traffic (i.e., includes packets) may include one or more of the following video, audio, instructions, or commands (i.e., “at least two of the packet types”)…Video gaming traffic (i.e., includes packets) may be prioritized based on assigned priorities in accessing the channel. For example, instructions and commands may be prioritized over audio and video (e.g., in 802.11). A higher priority traffic class may use a larger predetermined (e.g., maximum) retry limit (i.e., different retry limits according to priority of packet types of the traffic)).

While Liu discloses reinstructing, by the processor, the WLAN chip to send the packet when the quantity of times is less than a first limit quantity of times (see Para’s [0039] & [0073-0074]), Liu does not disclose the claim feature of reinstructing to send the packet after a wait duration, wherein the wait duration is a dynamically adjusted value or a random value that is determined based on burst noise during packet transmission. However the claim feature would be rendered obvious in view of Rhee US (2003/0099221).

Rhee discloses reinstructing to send a packet after a wait duration, (see Para [0095] i.e., random waiting period for re-transmission)

wherein the wait duration is a dynamically adjusted value or a random value (see Para’s [0015] & [0094-0095] i.e., In this embodiment, hardware RF noise on a channel of the wireless network is used to determine the random (i.e., “random value”) waiting period (i.e., “wait duration”) for re-transmission. The RF noise is mostly white Gaussian noise caused by thermal fluctuations in air surrounding the wireless device antennas. The RF noise on the channel is digital, meaning that the noise is characterized by pulses that are determined to have a “1” value or a “0” value. To generate the random number, each remote terminal counts the number of pulses over a predetermined period of time (e.g., over 4ms, starting when the terminal fails to receive its confirmation). The resulting random numbers are converted to corresponding unique randomized waiting periods (i.e., “wait duration” is a “random value”)).

that is determined based on burst noise during packet transmission (see Para’s [0015] & [0094-0095] i.e., In this embodiment, hardware RF noise on a channel of the wireless network is used to determine the random waiting period for re-transmission. The RF noise (i.e., “burst noise”) is mostly white Gaussian noise caused by thermal fluctuations in air surrounding the wireless device antennas. The RF noise (i.e., “burst noise”) on the channel is digital, meaning that the noise (i.e., “burst noise”) is characterized by pulses that are determined to have a “1” value or a “0” value. To generate the random number, each remote terminal counts the number of pulses over a predetermined period of time (i.e., “burst noise”) (e.g., over 4ms, starting when the terminal fails to receive its confirmation). The resulting random numbers are converted to corresponding unique randomized waiting periods (i.e., “wait duration” is a “random value”)).

(Rhee suggests using the hardware RF noise to generate the random number results in fewer cases where the same random number is generated by both network devices (remote terminals), thereby resulting in fewer repeated packet collisions (see Para [0098])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the reinstructing, by the processor, the WLAN chip to send the packet when the quantity of times is less than a first limit quantity of times as disclosed in Liu to reinstruct to send the packet after a wait duration as disclosed in the teachings of Rhee who discloses reinstructing to send a packet after a wait duration, wherein the wait duration is a random value that is determined based on burst noise during packet transmission because the motivation lies in Rhee that using the hardware RF noise to generate the random number results in fewer cases where the same random number is generated by both network devices (remote terminals), thereby resulting in fewer repeated packet collisions. 

Regarding Claim 2, Liu discloses the method of claim 1, further comprising discarding, by the processor (see Fig. 9 i.e., Access Point (AP) 910 includes a processor & Fig. 13B i.e., Processor 118 & Para’s [0073] i.e., The device 910 on the wireless link (e.g., an AP or an eNodeB) may retransmit the lost packet after a retry limit is reached & [0148]), the packet when the quantity of times reaches the first limit quantity of times for the first packet type, (see Para’s [0039] i.e., The transmission of the MAC packet may be determined to have failed when an ACK message has not been received after a predetermined number of retransmission attempts…When a frame has been determined to have failed transmission, the 802.11 MAC sub-layer may drop the frame (i.e., “discarding”) and stop trying & [0073-0074])  

Regarding Claim 4, Liu discloses the method of claim 1, wherein the packet types comprise a voice packet or a video packet, (see Para’s [0005] i.e., video packet associated with the failed transmission of the MAC packet, [0039], [0042-0044] i.e., identifying video packets, [0069], [0073-0074], & [0077] i.e., video gaming traffic differentiation).

wherein the packet types further comprise at least one of a User Datagram Protocol (UDP) packet (see Para [0054] i.e., The MAC layer 720 may look at the protocol field of a packet header. The protocol field may indicate UDP, [0059], & [0146]), a Transmission Control Protocol (TCP) packet (see Para [0068] i.e., A MAC layer may handle packet loss of TCP packets), or a management frame, 

and wherein a second limit quantity of times for the voice packet or the video packet (see Para [0077] i.e., packet retry limit for voice traffic packets) is less than a third limit quantity of times for at least one other packet type, (see Para [0077] i.e., Packet retry limit may be determined based on video gaming traffic differentiation. Video gaming traffic may be differentiated based on a priority assigned to various traffic data. The video gaming traffic may include one or more of the following video, audio, instructions (i.e., “other packet type”) or commands (i.e., “other packet type”)…Video gaming traffic may be prioritized based on assigned priorities in accessing the channel. For example, instructions and commands (i.e., “other packet type”) may be prioritized over audio and video (e.g., in 802.11). A higher priority traffic class may use a larger predetermined (e.g., maximum) retry limit, (i.e., second limit quantity of times for audio and video packet type is less than third limit quantity of times for instructions and commands packet type))  

Regarding Claim 5, Liu discloses the method of claim 1, further comprising: indicating, by the processor (see Fig. 13B i.e., processor 118), a retry limit for the first packet type; (see Para’s [0005], [0039] i.e., The predetermined number of transmission attempts may be configurable in the 802.11 MAC (i.e., retry limit will be indicated within the AP for performing retransmission) and may for example, set to 7 for the non-HCF case or 4 for the HCF case & [0073] i.e., The device 910 on the wireless link (e.g., an AP or eNodeB) may retransmit the lost packet at the MAC layer 960. The device 910 may retransmit the lost packet after a retry limit is reached & [0077] i.e., Packet retry limit may be determined based on video gaming traffic differentiation includes retry limit for video packets of the traffic)

and sending, by the WLAN chip (see Fig. 13B i.e., Transceiver 120 & Para’s [0073], [0148], & [0152]), the packet based on the retry limit for the first packet type, (see Para’s [0039], [0073-0074], & [0077] i.e., Packet retry limit may be determined based on video gaming traffic differentiation includes retry limit for video packets of the traffic)  

Regarding Claim 7, Liu discloses a communications device (see Fig. 9 i.e., Access Point (AP) 910 includes a processor & Fig. 13B which may be an access point includes Processor 118 & Para’s [0073] & [0148] i.e., Also, embodiments contemplate that base stations 114a and 114b may represent, such as but not limited to…an access point…may include some or all of the elements depicted in Fig. 13B and described herein), comprising. a wireless local area network (WLAN) chip and a processor coupled to the WLAN chip (see Fig. 13B i.e., Transceiver 120 may be a WLAN chip & Para’s [0027-0028] i.e., A WLAN in infrastructure basic service set (IBSS) mode may have an access point (AP) 170 for the basic service set (BSS) and one or more stations (STAs) 190 associated with the AP as depicted by example in Fig. 1, [0034] i.e., AP performs communications over WLAN links including selective retransmission in Fig. 2, [0073] i.e., The device 910 on the wireless link may be an AP which performs retransmission of a lost packet, [0144] i.e., The base station 114b in Fig. 13A may be an access point. In one embodiment, the base station 114b and the WTRUS 102c, 102d may implement a radio technology such as IEEE 802.11 to establish a wireless local area network (WLAN) [0148] i.e., access point (AP) may include all of the elements depicted in Fig. 13B & [0149] i.e., it will be appreciated that the processor 118 and the transceiver 120 may be integrated together in an electronic package or chip (i.e., “WLAN chip”)) and configured to: 

Obtain a quantity of times for instructing the WLAN chip (see Fig. 13B i.e., Transceiver 120 may be a WLAN chip & Para’s [0027-0028] i.e., A WLAN in infrastructure basic service set (IBSS) mode may have an access point (AP) 170 for the basic service set (BSS) and one or more stations (STAs) 190 associated with the AP as depicted by example in Fig. 1, [0034] i.e., AP performs communications over WLAN links including selective retransmission in Fig. 2, [0073] i.e., The device 910 on the wireless link may be an AP which performs retransmission of a lost packet, [0144] i.e., The base station 114b in Fig. 13A may be an access point. In one embodiment, the base station 114b and the WTRUS 102c, 102d may implement a radio technology such as IEEE 802.11 to establish a wireless local area network (WLAN) [0148] i.e., access point (AP) may include all of the elements depicted in Fig. 13B & [0149] i.e., it will be appreciated that the processor 118 and the transceiver 120 may be integrated together in an electronic package or chip (i.e., “WLAN chip”)) to send a packet using a type field of the packet (see Para’s [0052-0053] i.e., The MAC layer 720 may locate the payload of the MPDU that has been lost, [0054] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet, [0057] i.e., resend the lost RTP packet & [0059] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet) during failure of the WLAN to send the packet; (see Para’s [0008] i.e., A device may retransmit, at the MAC layer, a packet that has failed transmission, [0039] i.e., On the transmitting station side, if no ACK is received for a transmitted data frame, for example, due to transmission error or collision (i.e., “failure of the WLAN to send the packet”), the 802.11 MAC may retransmit the data frame (e.g., until an ACK is received, a predetermined time period expires or a maximum number of transmission attempts may be reached (i.e., the AP will obtain a quantity of times for retransmitting the packet according to the retry limit)…The transmission of the MAC packet may be determined to have failed when an ACK message has not been received after a predetermined number of retransmission attempts (i.e., the AP will obtain a quantity of times for retransmitting the packet according to the retry limit). The predetermined number of retransmission attempts may be configurable in the 802.11 MAC and may be, for example, set to 7 for the non-HCF case or 4 for the HCF case. Retransmission may be employed by 802.11 to deal with transmission errors in each transmission attempt, [0073] i.e., The device 910 on the wireless link (e.g., an AP or an eNodeB) may retransmit the lost packet at the MAC layer 960. The device 910 may retransmit the lost packet after a retry limit (e.g., 7 retries in IEEE 802.11) is reached (i.e., the AP will obtain a quantity of times for retransmitting the packet according to the retry limit), [0074] i.e., The device 1010 may perform MAC layer retransmission after reaching the maximum retransmission limit locally (i.e., the AP will obtain a quantity of times for retransmitting the packet according to the retry limit)).

Wherein the type field indicates a packet type of the packet, (see Para [0054] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet (i.e., “packet type”), [0057] i.e., resend the lost RTP packet & [0059] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet (i.e., “packet type”))

and wherein the packet type comprises a protocol type of the packet (see Para [0054] i.e., The MAC layer 720 may look at the protocol field of a packet header. The protocol field may indicate UDP (i.e., “protocol type”) & [0059])

that is selected from at least two different protocols, (see Para’s [0054] i.e., protocol field of packet indicates UDP (i.e., “different protocol”), [0059] i.e., UDP, [0068] i.e., A MAC layer may handle packet loss of TCP (i.e., “different protocol”) packets…The MAC layer may identify an MPDU that carries IP/TCP payload (e.g., by deep packet inspection) (i.e., “different protocol”)  & [0074] i.e., The MAC layer of the device 1010 may handle TCP (i.e., “different protocol”) packet losses).
 
and reinstruct (see Fig. 9 i.e., Access Point (AP) 910 includes a processor & Fig. 13B i.e., Processor 118 will reinstruct transceiver chip 120 to perform the retransmission & Para’s [0073] i.e., The device 910 on the wireless link (e.g., an AP or an eNodeB) may retransmit the lost packet after a retry limit is reached & [0149] i.e., The processor 118 may perform signal coding, data processing, power control, input/output processing, and/or any other functionality that enables the WTRU 102 to operate in a wireless environment…The processor 118 may be coupled to the transceiver 120, & [0152] i.e., The transceiver 120 may be configured to modulate the signals that are to be transmitted) the WLAN chip (see Fig. 13B i.e., transceiver 120) to send the packet when the quantity of times is less than a first limit quantity of times, (see Para’s [0039] i.e., On the transmitting station side, if no ACK is received for a transmitted data frame, for example, due to transmission error or collision (i.e., “failure of the WLAN to send the packet”), the 802.11 MAC may retransmit the data frame (e.g., until an ACK is received, a predetermined time period expires or a maximum number of transmission attempts may be reached (i.e., “quantity of times is less than a first limit quantity of times”).…The transmission of the MAC packet may be determined to have failed when an ACK message has not been received after a predetermined number of retransmission attempts (i.e., “quantity of times is less than a first limit quantity of times”). The predetermined number of retransmission attempts may be configurable in the 802.11 MAC and may be, for example, set to 7 for the non-HCF case or 4 for the HCF case. Retransmission may be employed by 802.11 to deal with transmission errors in each transmission attempt, & [0073] i.e., The device 910 on the wireless link (e.g., an AP or an eNodeB) may retransmit the lost packet at the MAC layer 960. The device 910 may retransmit the lost packet after a retry limit (e.g., 7 retries in IEEE 802.11) is reached (i.e., “quantity of times is less than a first limit quantity of times”) & [0074] i.e., The device 1010 may perform MAC layer retransmission after reaching the maximum retransmission limit locally (i.e., “quantity of times is less than a first limit quantity of times”)) 

of a first type field (see Para [0054] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet (i.e., “packet type”), [0057] i.e., resend the lost RTP packet & [0059] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet (i.e., “packet type”)) for a first packet type of the packet (see Para’s [0005] i.e., video packet associated with the failed transmission of the MAC packet, [0039], [0042-0044] i.e., identifying video packets, [0073-0074], & [0077] i.e., Packet retry limit (i.e., includes a “first packet type”) may be determined based on video gaming traffic differentiation. Video gaming traffic (i.e., includes packets) may be differentiated based on a priority assigned to various traffic data (i.e., “packet type”). The video gaming traffic (i.e., includes packets) may include one or more of the following video, audio, instructions, or commands (i.e., “packet type”)…Video gaming traffic (i.e., includes packets) may be prioritized based on assigned priorities in accessing the channel. For example, instructions and commands may be prioritized over audio and video (e.g., in 802.11). A higher priority traffic class (i.e., “packet type”) may use a larger predetermined (e.g., maximum) retry limit).

wherein the one of a plurality of packet types comprises the first packet type, (see Para’s [0005] i.e., video packet (i.e., “first packet type”) associated with the failed transmission of the MAC packet, [0039], [0042-0044] i.e., identifying video packets, [0073-0074], & [0077] i.e., Packet retry limit may be determined based on video gaming traffic differentiation (i.e., includes “plurality of packet types”). Video gaming traffic (i.e., includes packets) may be differentiated based on a priority assigned to various traffic data (i.e., includes “plurality of packet types”). The video gaming traffic (i.e., includes packets) may include one or more of the following video, audio, instructions, or commands (i.e., “plurality of packet types”) …Video gaming traffic (i.e., includes packets) may be prioritized based on assigned priorities in accessing the channel. For example, instructions and commands may be prioritized over audio and video (e.g., in 802.11) (i.e., “plurality of packet types”). A higher priority traffic class may use a larger predetermined (e.g., maximum) retry limit).

and wherein each limit quantity of times for at least two of the packet types is different from each other, (see Para [0077] i.e., Packet retry limit may be determined based on video gaming traffic differentiation (i.e., packet retry limit includes “limit quantity of times for at least two packet types”). Video gaming traffic (i.e., includes packet) may be differentiated based on a priority assigned to various traffic data (i.e., “packet types”). The video gaming traffic (i.e., includes packets) may include one or more of the following video, audio, instructions, or commands (i.e., “at least two of the packet types”)…Video gaming traffic (i.e., includes packets) may be prioritized based on assigned priorities in accessing the channel. For example, instructions and commands may be prioritized over audio and video (e.g., in 802.11). A higher priority traffic class may use a larger predetermined (e.g., maximum) retry limit (i.e., different retry limits according to priority of packet types of the traffic)).

While Liu discloses reinstructing, by the processor, the WLAN chip to send the packet when the quantity of times is less than a first limit quantity of times (see Para’s [0039] & [0073-0074]), Liu does not disclose the claim feature of reinstructing to send the packet after a wait duration, wherein the wait duration is a dynamically adjusted value or a random value that is determined based on burst noise during packet transmission. However the claim feature would be rendered obvious in view of Rhee US (2003/0099221).

Rhee discloses reinstructing to send a packet after a wait duration, (see Para [0095] i.e., random waiting period for re-transmission)

wherein the wait duration is a dynamically adjusted value or a random value (see Para’s [0015] & [0094-0095] i.e., In this embodiment, hardware RF noise on a channel of the wireless network is used to determine the random (i.e., “random value”) waiting period (i.e., “wait duration”) for re-transmission. The RF noise is mostly white Gaussian noise caused by thermal fluctuations in air surrounding the wireless device antennas. The RF noise on the channel is digital, meaning that the noise is characterized by pulses that are determined to have a “1” value or a “0” value. To generate the random number, each remote terminal counts the number of pulses over a predetermined period of time (e.g., over 4ms, starting when the terminal fails to receive its confirmation). The resulting random numbers are converted to corresponding unique randomized waiting periods (i.e., “wait duration” is a “random value”)).

that is determined based on burst noise during packet transmission (see Para’s [0015] & [0094-0095] i.e., In this embodiment, hardware RF noise on a channel of the wireless network is used to determine the random waiting period for re-transmission. The RF noise (i.e., “burst noise”) is mostly white Gaussian noise caused by thermal fluctuations in air surrounding the wireless device antennas. The RF noise (i.e., “burst noise”) on the channel is digital, meaning that the noise (i.e., “burst noise”) is characterized by pulses that are determined to have a “1” value or a “0” value. To generate the random number, each remote terminal counts the number of pulses over a predetermined period of time (i.e., “burst noise”) (e.g., over 4ms, starting when the terminal fails to receive its confirmation). The resulting random numbers are converted to corresponding unique randomized waiting periods (i.e., “wait duration” is a “random value”)).

(Rhee suggests using the hardware RF noise to generate the random number results in fewer cases where the same random number is generated by both network devices (remote terminals), thereby resulting in fewer repeated packet collisions (see Para [0098])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the reinstructing, by the processor, the WLAN chip to send the packet when the quantity of times is less than a first limit quantity of times as disclosed in Liu to reinstruct to send the packet after a wait duration as disclosed in the teachings of Rhee who discloses reinstructing to send a packet after a wait duration, wherein the wait duration is a random value that is determined based on burst noise during packet transmission because the motivation lies in Rhee that using the hardware RF noise to generate the random number results in fewer cases where the same random number is generated by both network devices (remote terminals), thereby resulting in fewer repeated packet collisions. 

Regarding Claim 9, Liu discloses the communications device of claim 7, wherein the processor (see Fig. 9 i.e., Access Point (AP) 910 includes a processor & Fig. 13B i.e., Processor 118 & Para’s [0073] i.e., The device 910 on the wireless link (e.g., an AP or an eNodeB) may retransmit the lost packet after a retry limit is reached & [0148]) is further configured to discard the packet when the quantity of times reaches the limit quantity of times for the first packet type, (see Para’s [0039] i.e., The transmission of the MAC packet may be determined to have failed when an ACK message has not been received after a predetermined number of retransmission attempts…When a frame has been determined to have failed transmission, the 802.11 MAC sub-layer may drop the frame (i.e., “discarding”) and stop trying & [0073-0074])  

Regarding Claim 11, Liu discloses the communications device of claim 7, wherein the packet types comprise a voice packet or a video packet, (see Para’s [0005] i.e., video packet associated with the failed transmission of the MAC packet, [0039], [0042-0044] i.e., identifying video packets, [0069], [0073-0074], & [0077] i.e., video gaming traffic differentiation).

wherein the packet types further comprise at least one of a User Datagram Protocol (UDP) packet (see Para [0054] i.e., The MAC layer 720 may look at the protocol field of a packet header. The protocol field may indicate UDP, [0059], & [0146]), a Transmission Control Protocol (TCP) packet (see Para [0068] i.e., A MAC layer may handle packet loss of TCP packets), or a management frame, 

and wherein a second limit quantity of times for the voice packet or the video packet (see Para [0077] i.e., packet retry limit for voice traffic packets) is less than a third limit quantity of times for at least one other packet type, (see Para [0077] i.e., Packet retry limit may be determined based on video gaming traffic differentiation. Video gaming traffic may be differentiated based on a priority assigned to various traffic data. The video gaming traffic may include one or more of the following video, audio, instructions (i.e., “other packet type”) or commands (i.e., “other packet type”)…Video gaming traffic may be prioritized based on assigned priorities in accessing the channel. For example, instructions and commands (i.e., “other packet type”) may be prioritized over audio and video (e.g., in 802.11). A higher priority traffic class may use a larger predetermined (e.g., maximum) retry limit, (i.e., second limit quantity of times for audio and video packet type is less than third limit quantity of times for instructions and commands packet type))  

Regarding Claim 12, Liu discloses the communications device of claim 7, wherein the processor (see Fig. 13B i.e., processor 118 & Para [0148-0149]) is further configured to instruct the WLAN chip (see Fig. 13B i.e., Transceiver 120 & Para’s [0073], [0148-0149], & [0152]) to configure a first retry limit for the first packet type, (see Fig. 13B & Para [0039] i.e., The predetermined number of transmission attempts may be configurable in the 802.11 MAC, [0073-0074] i.e., The device 910 which may be an access point is configured with the retry limit in order to perform the retransmission, and thus processor 118 using software instruction will instruct the WLAN chip 120 of the configured retry limit for performing the retransmission & [0077] i.e., packet retry limit may be determined based on video gaming traffic differentiation).

and wherein the first packet type comprises a voice packet or a video packet, (see Para’s [0005] & [0077] i.e., packet retry limit may be determined based on video gaming traffic differentiation).

Regarding Claim 13, Liu discloses the communications device of claim 7, where the processor (see Fig. 13B i.e., processor 118) is further configured to indicate a retry limit for the first packet type sent by the WLAN chip; (see Para’s [0005], [0039] i.e., The predetermined number of transmission attempts may be configurable in the 802.11 MAC (i.e., retry limit will be indicated within the AP for performing retransmission) and may for example, set to 7 for the non-HCF case or 4 for the HCF case & [0073] i.e., The device 910 on the wireless link (e.g., an AP or eNodeB) may retransmit the lost packet at the MAC layer 960. The device 910 may retransmit the lost packet after a retry limit is reached & [0077] i.e., Packet retry limit may be determined based on video gaming traffic differentiation includes retry limit for video packets of the traffic)

And wherein the WLAN chip (see Fig. 13B i.e., Transceiver 120 & Para’s [0073], [0148], & [0152]) is configured to send the packet based on the retry limit for the first packet type, (see Para’s [0039], [0073-0074], & [0077] i.e., Packet retry limit may be determined based on video gaming traffic differentiation includes retry limit for video packets of the traffic)  

Regarding Claim 15, Liu discloses a computer program product (see Para [0178] i.e., In addition, the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium execution by a computer or processor) for packet retransmission (see Para [0073]) comprising instructions that are stored on a computer-readable medium (see Para [0178]) and that when executed by a processor (see Fig. 9 i.e., Access Point (AP) 910 includes a processor & Fig. 13B which may be an access point includes Processor 118 & Para’s [0073] & [0148] i.e., Also, embodiments contemplate that base stations 114a and 114b may represent, such as but not limited to…an access point…may include some or all of the elements depicted in Fig. 13B and described herein & [0178]), cause an apparatus (see Fig. 9 i.e., Access Point (AP) 910 & Fig. 13B) to be configured to: obtain a quantity of times for instructing a wireless local area network (WLAN) chip (see Fig. 13B i.e., Transceiver 120 may be a WLAN chip & Para’s [0027-0028] i.e., A WLAN in infrastructure basic service set (IBSS) mode may have an access point (AP) 170 for the basic service set (BSS) and one or more stations (STAs) 190 associated with the AP as depicted by example in Fig. 1, [0034] i.e., AP performs communications over WLAN links including selective retransmission in Fig. 2, [0073] i.e., The device 910 on the wireless link may be an AP which performs retransmission of a lost packet, [0144] i.e., The base station 114b in Fig. 13A may be an access point. In one embodiment, the base station 114b and the WTRUS 102c, 102d may implement a radio technology such as IEEE 802.11 to establish a wireless local area network (WLAN) [0148] i.e., access point (AP) may include all of the elements depicted in Fig. 13B & [0149] i.e., it will be appreciated that the processor 118 and the transceiver 120 may be integrated together in an electronic package or chip (i.e., “WLAN chip”)) to send a packet using a type field of the packet (see Para’s [0052-0053] i.e., The MAC layer 720 may locate the payload of the MPDU that has been lost, [0054] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet, [0057] i.e., resend the lost RTP packet & [0059] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet) during failure of the WLAN to send the packet; (see Para’s [0008] i.e., A device may retransmit, at the MAC layer, a packet that has failed transmission, [0039] i.e., On the transmitting station side, if no ACK is received for a transmitted data frame, for example, due to transmission error or collision (i.e., “failure of the WLAN to send the packet”), the 802.11 MAC may retransmit the data frame (e.g., until an ACK is received, a predetermined time period expires or a maximum number of transmission attempts may be reached (i.e., the AP will obtain a quantity of times for retransmitting the packet according to the retry limit)…The transmission of the MAC packet may be determined to have failed when an ACK message has not been received after a predetermined number of retransmission attempts (i.e., the AP will obtain a quantity of times for retransmitting the packet according to the retry limit). The predetermined number of retransmission attempts may be configurable in the 802.11 MAC and may be, for example, set to 7 for the non-HCF case or 4 for the HCF case. Retransmission may be employed by 802.11 to deal with transmission errors in each transmission attempt, [0073] i.e., The device 910 on the wireless link (e.g., an AP or an eNodeB) may retransmit the lost packet at the MAC layer 960. The device 910 may retransmit the lost packet after a retry limit (e.g., 7 retries in IEEE 802.11) is reached (i.e., the AP will obtain a quantity of times for retransmitting the packet according to the retry limit), [0074] i.e., The device 1010 may perform MAC layer retransmission after reaching the maximum retransmission limit locally (i.e., the AP will obtain a quantity of times for retransmitting the packet according to the retry limit)). 

Wherein the type field indicates a packet type of the packet, (see Para [0054] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet (i.e., “packet type”), [0057] i.e., resend the lost RTP packet & [0059] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet (i.e., “packet type”))

and wherein the packet type comprises a protocol type of the packet (see Para [0054] i.e., The MAC layer 720 may look at the protocol field of a packet header. The protocol field may indicate UDP (i.e., “protocol type”) & [0059])

that is selected from at least two different protocols, (see Para’s [0054] i.e., protocol field of packet indicates UDP (i.e., “different protocol”), [0059] i.e., UDP, [0068] i.e., A MAC layer may handle packet loss of TCP (i.e., “different protocol”) packets…The MAC layer may identify an MPDU that carries IP/TCP payload (e.g., by deep packet inspection) (i.e., “different protocol”)  & [0074] i.e., The MAC layer of the device 1010 may handle TCP (i.e., “different protocol”) packet losses).

and reinstruct (see Fig. 9 i.e., Access Point (AP) 910 includes a processor & Fig. 13B i.e., Processor 118 will reinstruct transceiver chip 120 to perform the retransmission & Para’s [0073] i.e., The device 910 on the wireless link (e.g., an AP or an eNodeB) may retransmit the lost packet after a retry limit is reached & [0149] i.e., The processor 118 may perform signal coding, data processing, power control, input/output processing, and/or any other functionality that enables the WTRU 102 to operate in a wireless environment…The processor 118 may be coupled to the transceiver 120, & [0152] i.e., The transceiver 120 may be configured to modulate the signals that are to be transmitted) 

the WLAN chip (see Fig. 13B i.e., transceiver 120) to send the packet when the quantity of times is less than a first limit quantity of times, (see Para’s [0039] i.e., On the transmitting station side, if no ACK is received for a transmitted data frame, for example, due to transmission error or collision (i.e., “failure of the WLAN to send the packet”), the 802.11 MAC may retransmit the data frame (e.g., until an ACK is received, a predetermined time period expires or a maximum number of transmission attempts may be reached (i.e., “quantity of times is less than a first limit quantity of times”).…The transmission of the MAC packet may be determined to have failed when an ACK message has not been received after a predetermined number of retransmission attempts (i.e., “quantity of times is less than a first limit quantity of times”). The predetermined number of retransmission attempts may be configurable in the 802.11 MAC and may be, for example, set to 7 for the non-HCF case or 4 for the HCF case. Retransmission may be employed by 802.11 to deal with transmission errors in each transmission attempt, & [0073] i.e., The device 910 on the wireless link (e.g., an AP or an eNodeB) may retransmit the lost packet at the MAC layer 960. The device 910 may retransmit the lost packet after a retry limit (e.g., 7 retries in IEEE 802.11) is reached (i.e., “quantity of times is less than a first limit quantity of times”) & [0074] i.e., The device 1010 may perform MAC layer retransmission after reaching the maximum retransmission limit locally (i.e., “quantity of times is less than a first limit quantity of times”)) 

of a first type field (see Para [0054] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet (i.e., “packet type”), [0057] i.e., resend the lost RTP packet & [0059] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet (i.e., “packet type”)) for a first packet type of the packet (see Para’s [0005] i.e., video packet associated with the failed transmission of the MAC packet, [0039], [0042-0044] i.e., identifying video packets, [0073-0074], & [0077] i.e., Packet retry limit (i.e., includes a “first packet type”) may be determined based on video gaming traffic differentiation. Video gaming traffic (i.e., includes packets) may be differentiated based on a priority assigned to various traffic data (i.e., “packet type”). The video gaming traffic (i.e., includes packets) may include one or more of the following video, audio, instructions, or commands (i.e., “packet type”)…Video gaming traffic (i.e., includes packets) may be prioritized based on assigned priorities in accessing the channel. For example, instructions and commands may be prioritized over audio and video (e.g., in 802.11). A higher priority traffic class (i.e., “packet type”) may use a larger predetermined (e.g., maximum) retry limit).

wherein the one of a plurality of packet types comprises the first packet type, (see Para’s [0005] i.e., video packet (i.e., “first packet type”) associated with the failed transmission of the MAC packet, [0039], [0042-0044] i.e., identifying video packets, [0073-0074], & [0077] i.e., Packet retry limit may be determined based on video gaming traffic differentiation (i.e., includes “plurality of packet types”). Video gaming traffic (i.e., includes packets) may be differentiated based on a priority assigned to various traffic data (i.e., includes “plurality of packet types”). The video gaming traffic (i.e., includes packets) may include one or more of the following video, audio, instructions, or commands (i.e., “plurality of packet types”) …Video gaming traffic (i.e., includes packets) may be prioritized based on assigned priorities in accessing the channel. For example, instructions and commands may be prioritized over audio and video (e.g., in 802.11) (i.e., “plurality of packet types”). A higher priority traffic class may use a larger predetermined (e.g., maximum) retry limit).

and wherein each limit quantity of times for at least two of the packet types is different from each other, (see Para [0077] i.e., Packet retry limit may be determined based on video gaming traffic differentiation (i.e., packet retry limit includes “limit quantity of times for at least two packet types”). Video gaming traffic (i.e., includes packet) may be differentiated based on a priority assigned to various traffic data (i.e., “packet types”). The video gaming traffic (i.e., includes packets) may include one or more of the following video, audio, instructions, or commands (i.e., “at least two of the packet types”)…Video gaming traffic (i.e., includes packets) may be prioritized based on assigned priorities in accessing the channel. For example, instructions and commands may be prioritized over audio and video (e.g., in 802.11). A higher priority traffic class may use a larger predetermined (e.g., maximum) retry limit (i.e., different retry limits according to priority of packet types of the traffic)).

While Liu discloses reinstructing, by the processor, the WLAN chip to send the packet when the quantity of times is less than a first limit quantity of times (see Para’s [0039] & [0073-0074]), Liu does not disclose the claim feature of reinstructing to send the packet after a wait duration, wherein the wait duration is a dynamically adjusted value or a random value that is determined based on burst noise during packet transmission. However the claim feature would be rendered obvious in view of Rhee US (2003/0099221).

Rhee discloses reinstructing to send a packet after a wait duration, (see Para [0095] i.e., random waiting period for re-transmission)

wherein the wait duration is a dynamically adjusted value or a random value (see Para’s [0015] & [0094-0095] i.e., In this embodiment, hardware RF noise on a channel of the wireless network is used to determine the random (i.e., “random value”) waiting period (i.e., “wait duration”) for re-transmission. The RF noise is mostly white Gaussian noise caused by thermal fluctuations in air surrounding the wireless device antennas. The RF noise on the channel is digital, meaning that the noise is characterized by pulses that are determined to have a “1” value or a “0” value. To generate the random number, each remote terminal counts the number of pulses over a predetermined period of time (e.g., over 4ms, starting when the terminal fails to receive its confirmation). The resulting random numbers are converted to corresponding unique randomized waiting periods (i.e., “wait duration” is a “random value”)).

that is determined based on burst noise during packet transmission (see Para’s [0015] & [0094-0095] i.e., In this embodiment, hardware RF noise on a channel of the wireless network is used to determine the random waiting period for re-transmission. The RF noise (i.e., “burst noise”) is mostly white Gaussian noise caused by thermal fluctuations in air surrounding the wireless device antennas. The RF noise (i.e., “burst noise”) on the channel is digital, meaning that the noise (i.e., “burst noise”) is characterized by pulses that are determined to have a “1” value or a “0” value. To generate the random number, each remote terminal counts the number of pulses over a predetermined period of time (i.e., “burst noise”) (e.g., over 4ms, starting when the terminal fails to receive its confirmation). The resulting random numbers are converted to corresponding unique randomized waiting periods (i.e., “wait duration” is a “random value”)).

(Rhee suggests using the hardware RF noise to generate the random number results in fewer cases where the same random number is generated by both network devices (remote terminals), thereby resulting in fewer repeated packet collisions (see Para [0098])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the reinstructing, by the processor, the WLAN chip to send the packet when the quantity of times is less than a first limit quantity of times as disclosed in Liu to reinstruct to send the packet after a wait duration as disclosed in the teachings of Rhee who discloses reinstructing to send a packet after a wait duration, wherein the wait duration is a random value that is determined based on burst noise during packet transmission because the motivation lies in Rhee that using the hardware RF noise to generate the random number results in fewer cases where the same random number is generated by both network devices (remote terminals), thereby resulting in fewer repeated packet collisions. 

Regarding Claim 16, Liu discloses the computer program product of claim 15, wherein the instructions further cause the apparatus (see Fig. 9 i.e., Access Point (AP) 910 includes a processor & Fig. 13B i.e., Processor 118 & Para’s [0073] i.e., The device 910 on the wireless link (e.g., an AP or an eNodeB) may retransmit the lost packet after a retry limit is reached & [0148]) to discard the packet when the quantity of times reaches the limit quantity of times for the first packet type, (see Para’s [0039] i.e., The transmission of the MAC packet may be determined to have failed when an ACK message has not been received after a predetermined number of retransmission attempts…When a frame has been determined to have failed transmission, the 802.11 MAC sub-layer may drop the frame (i.e., “discarding”) and stop trying & [0073-0074])  
  
Regarding Claim 18, Liu discloses the computer program product of claim 15, wherein the packet types comprise a voice packet or a video packet, (see Para’s [0005] i.e., video packet associated with the failed transmission of the MAC packet, [0039], [0042-0044] i.e., identifying video packets, [0069], [0073-0074], & [0077] i.e., video gaming traffic differentiation).

wherein the packet types further comprise at least one of a User Datagram Protocol (UDP) packet (see Para [0054] i.e., The MAC layer 720 may look at the protocol field of a packet header. The protocol field may indicate UDP, [0059], & [0146]), a Transmission Control Protocol (TCP) packet (see Para [0068] i.e., A MAC layer may handle packet loss of TCP packets), or a management frame, 

and wherein a second limit quantity of times for the voice packet or the video packet (see Para [0077] i.e., packet retry limit for voice traffic packets) is less than a third limit quantity of times for at least one other packet type, (see Para [0077] i.e., Packet retry limit may be determined based on video gaming traffic differentiation. Video gaming traffic may be differentiated based on a priority assigned to various traffic data. The video gaming traffic may include one or more of the following video, audio, instructions (i.e., “other packet type”) or commands (i.e., “other packet type”)…Video gaming traffic may be prioritized based on assigned priorities in accessing the channel. For example, instructions and commands (i.e., “other packet type”) may be prioritized over audio and video (e.g., in 802.11). A higher priority traffic class may use a larger predetermined (e.g., maximum) retry limit, (i.e., second limit quantity of times for audio and video packet type is less than third limit quantity of times for instructions and commands packet type))  

Regarding Claim 19, Liu discloses the computer program product of claim 15, wherein the instructions further cause the apparatus (see Fig. 13B) to instruct the WLAN chip (see Fig. 13B i.e., Transceiver 120 & Para’s [0073], [0148-0149], & [0152]) to configure a first retry limit for the first packet type, (see Fig. 13B & Para [0039] i.e., The predetermined number of transmission attempts may be configurable in the 802.11 MAC, [0073-0074] i.e., The device 910 which may be an access point is configured with the retry limit in order to perform the retransmission, and thus processor 118 using software instruction will instruct the WLAN chip 120 of the configured retry limit for performing the retransmission & [0077] i.e., packet retry limit may be determined based on video gaming traffic differentiation).

and wherein the first packet type comprises a voice packet or a video packet, (see Para’s [0005] & [0077] i.e., packet retry limit may be determined based on video gaming traffic differentiation).

Regarding Claim 20, Liu discloses the computer program product of claim 15, wherein the instructions further cause the apparatus to: indicate a retry limit for the first packet type received from the WLAN chip (see Fig. 13B i.e., Transceiver 120 & Para’s [0073], [0148], & [0152]), (see Para’s [0005], [0039] i.e., The predetermined number of transmission attempts may be configurable in the 802.11 MAC (i.e., retry limit will be indicated within the AP for performing retransmission) and may for example, set to 7 for the non-HCF case or 4 for the HCF case & [0073] i.e., The device 910 on the wireless link (e.g., an AP or eNodeB) may retransmit the lost packet at the MAC layer 960. The device 910 may retransmit the lost packet after a retry limit is reached & [0077] i.e., Packet retry limit may be determined based on video gaming traffic differentiation includes retry limit for video packets of the traffic)

and send the packet based on the retry limit for the first packet type, (see Para’s [0039], [0073-0074], & [0077] i.e., Packet retry limit may be determined based on video gaming traffic differentiation includes retry limit for video packets of the traffic)  

Regarding Claim 22, the combination of Liu in view of Rhee discloses the method of claim 1, further comprising determining, by the processor, the first limit quantity of times for the first packet type based on a preset value (Liu, see Para’s [0073] i.e., retry limit & [0077] i.e., A higher priority traffic class may use a larger predetermined (maximum) retry limit (i.e., “preset value”)) or based on the packet type in real-time, 

Regarding Claim 23, the combination of Liu in view of Rhee discloses the communications device of claim 7, wherein the processor is further configured to determine the first limit quantity of times for the first packet type based on a preset value (Liu, see Para’s [0073] i.e., retry limit & [0077] i.e., A higher priority traffic class may use a larger predetermined (maximum) retry limit (i.e., “preset value”)) or based on the packet type in real-time
 
Regarding Claim 24, the combination of Liu in view of Rhee discloses the computer program product of claim 15, wherein the instructions further cause the apparatus to determine the first limit quantity of times for the first packet type based on a preset value (Liu, see Para’s [0073] i.e., retry limit & [0077] i.e., A higher priority traffic class may use a larger predetermined (maximum) retry limit (i.e., “preset value”)) or based on the packet type in real-time.


3.	Claims 6, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US (2016/0056927) in view of Rhee US (2003/0099221) as applied to claims 5, 13, and 20 above, and further in view of MA et al. WO (2014/182782). 

Regarding Claims 6, 14, and 21 Liu discloses the method, communication device, and computer program product of claims 5, 13, and 20 wherein the packet types comprise a voice packet or a video packet, (see Para’s [0005] i.e., video packet associated with the failed transmission of the MAC packet, [0039], [0042-0044] i.e., identifying video packets, [0069], [0073-0074], & [0077] i.e., video gaming traffic differentiation).

wherein the packet types further comprise at least one of a user datagram protocol (UDP) packet (see Para [0054] i.e., The MAC layer 720 may look at the protocol field of a packet header. The protocol field may indicate UDP, [0059], & [0146]), a transmission control protocol (TCP) packet (see Para [0068] i.e., A MAC layer may handle packet loss of TCP packets), or a management frame, 

While Liu discloses a second retry limit for the voice packet or the video packet (see Para [0077]), the combination of Liu in view of Rhee does not disclose and wherein a second retry limit for the voice packet or the video packet is higher than a third retry limit for at least one other packet type. However the claim feature would be rendered obvious in view of MA et al. WO (2014/182782).

MA discloses wherein a second retry limit for the voice packet or the video packet is higher than a third retry limit for at least one other packet type (see Para’s [0033] i.e., video packets of a video application may be broken down into sub-classes based on importance level, [0037], [0041] i.e., retransmission limit may be defined for each importance level of video packets, [0043] i.e., Video traffic may be treated differently from other types of traffic (e.g., voice traffic, best effort traffic, background traffic, etc.) & [0059] i.e., Higher-priority packets (e.g., based on importance information) may be afforded more potential retransmissions, and lower-priority packets (“other packet type”) may be given fewer retransmissions).

(MA suggests retransmission limits may be associated with an importance level which results in satisfying real time requirements of the prioritized video traffic (see Para’s [0043] & [0058-0059]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the retry limit for the video packet as disclosed in Liu view of Rhee to be higher than a third retry limit for at least one other packet type as disclosed in the teachings of MA because the motivation lies in MA that retransmission limits may be associated with an importance level of the traffic type which results in satisfying real time requirements of the prioritized video traffic. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461